Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application.
Claims 1-20 are subject of a restriction/election requirement.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
- patient population to be treated; 
- therapeutic agents provided in the method of treatment.

These species are independent or distinct because, for example, in the case of therapeutic agents provided in the method of treatment, the genus encompasses a large number of agents, including any stable statin therapy, in combination with EPA or any derivative of EPA.
With respect to the term “stable statin therapy”, the instant Specification teaches [0113]-[0115] that the subject's statin therapy includes administration of one or more statins including: atorvastatin, fluvastatin, lovastatin, pitavastatin, pravastatin, rosuvastatin, and simvastatin. In some embodiments, the subject is additionally administered one or more of: amlodipine, ezetimibe, niacin, and sitagliptin. In some embodiments, the subject's statin therapy includes administration of a statin and ezetimibe. In some embodiments, the statin therapy is classified as monotherapies, combinations, and or 3-hydroxy-3-methyl-glutaryl-coenzyme A (HMG CoA) reductase inhibitor combinations. In some embodiments, the monotherapies include simvastatin, lovastatin, pravastatin, fluvastatin, atorvastatin, cerivastatin, rosuvastatin, or pitavastatin. In some 
With respect to the term “EPA derivative”, the Specification teaches [0079] that derivatives of EPA include, but are not limited to, methyl or other alkyl esters, re-esterified monoglycerides, re-esterified diglycerides and re-esterified triglycerides or mixtures thereof. In another embodiment, the EPA comprises a C1 - C5 alkyl ester of eicosapentaenoic acid. In another embodiment [0080], the EPA comprises eicosapentaenoic acid ethyl ester, eicosapentaenoic acid methyl ester, eicosapentaenoic acid propyl ester, or eicosapentaenoic acid butyl ester. In another embodiment [0081], the EPA is in the form of ethyl-EPA, methyl-EPA, lithium EPA, mono-, di- or triglyceride EPA or any other ester or salt of EPA, or the free acid form of EPA. The EPA may also be in the form of a 2-substituted derivative or other derivative which slows down its rate of oxidation but does not otherwise change its biological action to any substantial degree. 
Thus, the genus of therapeutic agents provided in the method of treatment encompasses a large number of agents, each agent requiring a different field of search based on the combination 
There is a search and/or examination burden, for example, for the patentably distinct therapeutic agents, each agent requiring a different field of search based on the combination of structural elements present. 
Further, in the case of patient population to be treated, the genus encompasses patients suffering from a specific disease, such as patients suffering from an established cardiovascular disease [0015], or patients suffering from diabetes [0015]; or patients who suffer from non-proliferative retinopathy, or from pre-proliferative retinopathy, or from proliferative retinopathy, or from maculopathy, or patients who have advanced diabetic eye disease or a history of photocoagulation, or who have micro- or macro-albuminuria [0015]; or patients who have at least one risk factor for cardiovascular disease without an established cardiovascular disease;
each such condition/disease having different etiology, symptoms, mechanism, treatment, and each requiring a different field of search. There is a search and/or examination burden for the patentably distinct patient populations suffering from specific conditions to be treated, each condition requiring a different field of search.

In response to the requirement for restriction/election, Applicant is required to elect:
A specific patient population to be treated, suffering from a specific disease, from the genus of claims 8-10 or another disclosed, and a specific risk to be reduced; and
specific therapeutic agents to be administered in the method of treatment, including a specific stable statin therapy in combination with a specific EPA or derivative thereof, from the genus of claim 1 or another disclosed; and

For example, if Applicant elects statin monotherapies as the stable statin therapy to be provided in the method of treatment, a specific statin, having a distinct chemical structure, has to be elected; further, if Applicant elects an ester of eicosapentaenoic acid as EPA derivative administered in the method of treatment, a specific ester of EPA, having a distinct chemical structure, has to be elected.
Further, if Applicant elects subjects who suffer from an established cardiovascular disease as patient population to be treated, Applicant is required to elect a specific cardiovascular disease and a specific risk to be reduced by treatment, from the genus of claim 1 or another disclosed. 
If Applicant elects subjects without an established cardiovascular disease as patient population to be treated, Applicant is required to elect a specific patient population suffering from a specific disease, as well as specific at least one risk factor from the genus of claim 10 or another disclosed, and a specific risk to be reduced by treatment, from the genus of claim 1 or another disclosed.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Due to the complexity of the case, no attempt was made to reach the applicant by telephone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627